Citation Nr: 0946511	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  07-39 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity claimed as a left 
hand/ left arm injury.  

2.  Entitlement to service connection for right ear hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1987 to May 
1991.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a RO rating decision, dated in 
November 2006.  

During the course of his appeal, the Veteran was afforded a 
hearing before a Decision Review Officer (DRO) in April 2009, 
and a Videoconference hearing before the undersigned Veterans 
Law Judge in October 2009.  

Following the Videoconference hearing, the Veteran submitted 
additional evidence with a waiver of initial RO 
consideration, and the Board accepts this evidence for 
inclusion in the record.  See 38 C.F.R. § 20.1304 (2009).  



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.  

2.  The currently demonstrated residuals of a left ulnar 
nerve injury at the level of the Guyon's canal of the wrist 
is shown to be due to an injury that as likely as not was 
sustained by the Veteran in service.  

3.  The Veteran currently does not have current hearing loss 
disability in the right ear for VA compensation purposes.  

4.  The Veteran is not shown to have manifested complaints or 
findings of tinnitus in service or for  many years 
thereafter.  

5.  The currently demonstrated episodic tinnitus is not shown 
to be due to exposure to acoustic trauma or other event of 
his period of active service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by the residuals of a left ulnar nerve 
injury at the level of the Guyon's canal of the wrist is due 
to disease or injury that was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 1154(b), 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).  

2.  The claim of service connection for a right ear hearing 
loss must be denied by operation of law.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2009).  

3.  The Veteran does not have a disability manifested by 
tinnitus due to disease or injury that not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) of 2000

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2009)) redefined VA's duty 
to assist a claimant in the development of a claim.  VA 
regulations for the implementation of VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).  

In Pelegrini, the Court held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, in letters dated in February 2006, March 
2006, and February 2008, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  

The March 2006, and February 2008 notice letters addressed 
how disability evaluations and effective dates are assigned, 
and the type of evidence which impacts those determinations.  

These claims were last adjudicated, via a Supplemental 
Statement of the Case (SSOC), in July 2009.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
personnel and treatment records, private treatment records, 
and VA examination reports.  

Also of record and considered in connection with the appeal 
is the Veteran's testimony at his Videoconference and DRO 
hearings along with written statements submitted by the 
Veteran and his representative on his behalf.  

As discussed, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any defect in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the Veteran.  

Therefore, to the extent that the action taken herein below 
is favorable to the Veteran, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

Certain conditions involving what are generally recognized as 
diseases of a chronic nature, such as a sensorineural hearing 
loss, will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).  

However, the absence of in-service evidence of hearing loss 
is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Further, the Veteran is competent to testify as to observable 
symptoms such as ringing in his ears, and tinnitus is the 
type of is the type of disorder associated with symptoms 
capable of lay observation.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995)).  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

A.  Peripheral neuropathy of the left upper extremity

The Veteran contends that he injured his left hand while at 
Camp Lejeune, North Carolina, when he cut his palm while 
crawling on the ground and a shard of glass became lodged in 
his left hand.  He asserts that this injury gave rise to a 
current disability of peripheral neuropathy of the left upper 
extremity.  

These assertions are supported by oral testimony provided by 
the Veteran in his April 2009 and October 2009 hearings, 
which corroborate his reported symptomatology.  

Significantly, the service treatment records, dated from July 
1987 to May 1988, show findings of complaints of shooting 
pain up and down the left arm and wrist pain that bothered 
the Veteran most when performing push-ups.  

Further, these records reflect diagnoses of lymphangitis of 
the left arm, left thumb status-post human bite, soft-tissue 
mass of the palmar surface of the left thumb, and left wrist 
ligament strain; and indicate that, in December 1987, the 
Veteran underwent the excision of a giant cell tumor of the 
left thumb.  

The private treatment records refer to treatment received by 
the Veteran for disorders of the left hand, wrist and 
shoulder.  

Specifically, a January 2004 MRI study report included a 
history of status-post fall and complaints of pain on the 
ulnar side.  The radiologist noted that there was prominent 
fluid in the radioulnar joint which might be seen with 
triangular fibrocartilage complex tear, but that there was no 
evidence for acute osseous abnormality.  

An additional MRI study, conducted in April 2004, indicates 
findings of a 7 mm density within the soft tissues adjacent 
to the hook of the hamate that was suggestive of a foreign 
body.  

A private operative report, dated in June 2004, reveal 
exploratory surgery for the left wrist and surgical excision 
of a glass fragment from the left wrist.  

In conjunction with the current appeal, the Veteran underwent 
a VA hand, thumb, and fingers examination in September 2006.  
Here, the examiner noted a history of excision of a giant 
cell tumor of the left thumb, a left ulnar nerve 
transposition in 2004, exploratory surgery to remove a piece 
of glass in the left wrist in 2004, a left wrist ligament 
strain and lymphangitis of the left arm.  The Veteran denied 
a history of a bite to the left hand.  

The examiner noted that, at the time of examination, the 
Veteran had no complaints of bone or joint problems and 
denied impairments of his left arm, wrist and left hand at 
the time of examination.  

He reportedly fell while at work in 2003, landing on his left 
arm, which was outstretched, and causing him to experience 
numbness, tingling and burning pain from his left shoulder to 
his left hand.  

Neurological examination results revealed decreased sensory 
to monofilament testing to a moderate degree from the left 
shoulder to the left hand, and motor function of the left arm 
to the left hand decreased to 3/5.  

Further, there was atrophy noted in the left hand at the time 
of examination.  The Veteran was diagnosed with peripheral 
neuropathy, left arm, left hand moderately active at the time 
of examination; however, the examiner failed to offer an 
opinion as to the etiology of the Veteran's current 
peripheral neuropathy of the left arm and hand.  

Significantly, a private treatment record, dated in October 
2009, provides a medical nexus between a current left hand 
disability and service.  The physician opined that it was 
likely that the foreign body noted in the area of Guyon's 
canal of the left hand was related to the wound and trauma 
the Veteran described occurring during his military service.  

Ultimately, the Board finds the October 2009 private 
physician's opinion constitutes probative and dispositive 
evidence on the question of medical relationship between the 
Veteran's current left ulnar neuropathy at the level of the 
wrist and an injury sustained during his service, inasmuch as 
the opinion clearly was based upon both examination of the 
Veteran and consideration of his documented medical history 
and assertions, and because the rationale underlying the 
opinion is reasonable and consistent with the evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 471 
(1993).  

Therefore, it is the Board's determination that the evidence 
is in a state of relative equipoise in showing that the 
residuals of a left ulnar nerve injury at the level of the 
left wrist as likely as not is due to an injury that the 
Veteran sustained in service.  

Consequently, by extending the benefit of the doubt to the 
Veteran, service connection for peripheral neuropathy of the 
left upper extremity is warranted.  See 38 C.F.R. §§ 3.102, 
3.303(d); Gilbert, supra.  


B.  Hearing loss and tinnitus

The Veteran contends that he currently suffers from right ear 
hearing loss, and tinnitus due to excessive noise exposure 
while serving as a field radio operator, and while working 
around helicopters, gunfire, artillery, and machinery for 
more than four years while wearing hearing protection some of 
the time.  

These assertions are supported by oral testimony provided by 
the Veteran in his April 2009 and October 2009 hearings, 
which corroborate his reported symptomatology.  

The Board notes that the Veteran's DD Form 214, Certificate 
of Release or Discharge from Active Duty, confirms that his 
military occupational specialty (MOS) was field radio 
operator.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for right ear hearing loss and 
for tinnitus.  

In this regard, although a service treatment record, dated in 
October 1987 confirms that the Veteran was likely exposed to 
excessive noise due to grenades, service treatment records 
are entirely negative for any diagnoses of or treatment for 
hearing loss or tinnitus.  

A VA audiology examination was conducted in April 2006.  
Here, the Veteran reported an onset of hearing loss beginning 
in the mid 1990's that had progressively worsened over the 
years.  He endorsed symptoms related to bilateral tinnitus 
occurring 2 to 3 times a week.  He denied experiencing any 
vertigo or being exposed to any excessive noise outside of 
the military.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The Veteran was assessed with 
normal hearing bilaterally up to 2000 Hz, sloping to a mild 
sensorineural hearing loss in both ears at the high 
frequencies.  Pure tone average was 21 in the right ear, and 
impedance measurement indicates normal middle ear function 
bilaterally.  

Significantly, the examiner opined that the Veteran's mild 
high frequency hearing loss was most likely caused as a 
result of noise exposure while in service.  

However, the examiner opined that the Veteran's current 
tinnitus was not caused by noise exposure, as tinnitus 
occurring 2 to 3 times per week was  not consistent with 
tinnitus caused by noise exposure.  

In September 2006, the Veteran underwent another VA audiology 
examination, during which he again endorsed symptoms of 
bilateral tinnitus occurring 2 to 3 times per week without 
vertigo, and bilateral hearing loss due to in-service 
exposure to excessive noise.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
25
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  Moreover, impedance measurement 
indicated normal middle ear functioning bilaterally.  

The Veteran was diagnosed with a mild high frequency 
sensorineural hearing loss, bilaterally.  The examiner opined 
that the Veteran's current tinnitus was not caused as a 
result of his use of Cloroquine in the service, as any 
ototoxic symptoms as a result of usage of this type of 
medication was usually reversible, and as the Veteran's 
service treatment records were silent for any complaints of 
tinnitus.  

As the clinical findings do not reflect that the Veteran has 
current right ear hearing loss disability within the meaning 
of 38 C.F.R. § 3.385, despite the current diagnosis of mild 
sensorineural hearing loss, the disorder is not considered a 
hearing loss disability for VA purposes under the law.  

Moreover, as the only opinion addressing the nature and 
etiology of the Veteran's tinnitus is against the claim, the 
Board finds that service connection for the tinnitus must be 
denied.  

Accordingly, for these reasons, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for tinnitus, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  



ORDER

Service connection for residuals of left ulnar nerve injury 
at the level of the Guyon's canal of the wrist is granted.  

The claim of service connection for hearing loss in the right 
ear is denied under the law.  

Service connection for tinnitus is denied.  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


